268 S.W.3d 485 (2008)
Norman HOPKINS, Appellant,
v.
Gary KEMPKER, et ux., Respondents.
No. WD 69292.
Missouri Court of Appeals, Western District.
November 12, 2008.
Norman Hopkins, Bonne Terre, MO, appellant acting pro se.
Emily A. Dodge, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Mr. Norman Hopkins appeals from a grant of summary judgment on his claim for replevin against Respondents, employees of the Missouri Department of Corrections.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).